Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claims 1 and 2 recite a limitation “an a discharge oil passage.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 1 and 2, the limitation “a pressure detecting means” and “an operation detecting means” have been interpreted under 112(f) as a means plus function limitation. These limitations have been interpreted as referring to a “ pressure sensor” and  a “lever” respectively as disclosed in applicant’s specification. 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-4
Regarding claims 1 and 2. The claims are presented in a narrative manner without a coordinated conjunction or appropriate punctuation thereby rendering the scope of the claim ambiguous. For instance, lines 8-12 of claims 1 and 2 read “and in providing a supply valve passage that controls the flow rate of the supply oil passage, on a boom control valve for controlling the flow rate of the recovery oil passage or the discharge oil passage, a pressure detecting means for detecting a pressure in the head end oil chamber of the boom cylinder, an operation detecting means for detecting an operation of the boom,…” It appears the above limitation is a combination of multiple sentences that are not coordinated to adequately convey what is intended to be claimed in a clear and concise manner. To that effect, claims 1-4 are rejected for failing to particularly point out and distinctly claim the subject matter. 
Claim 1 in line 8 recites the limitation “a supply oil passage that allows discharge oil of a hydraulic pump to be supplied to the rod end oil chamber are provided.” It is unclear what other structures are provided beside the supply oil passage in the above recitation. To that effect, claims 3 is also rejected for being dependent on a rejected base claim. 
Claim 1 in line 13 recites the limitation “these pressure detecting means.” It is unclear which other pressure detecting means applicant is referring to since there is only one pressure detecting means previously recited.   
 “a controller for controlling the boom control valve based on input signals from these pressure detecting means and the operation detecting means are provided.” It is unclear what other structures are provided beside the controller in the above recitation. To that effect, claims 3 is also rejected for being dependent on a rejected base claim.
Claim 1 in lines 15-16 recite the limitation “in an operating position during boom-lowering operation, and on the other hand, the controller determines whether the operation is a machine body lifting operation.” It is unclear what applicant is trying to claim with the above limitation. As such, claims 1 and 3 are deemed indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim 2 in line 8 recites the limitation “a supply oil passage that allows discharge oil of a hydraulic pump to be supplied to the rod end oil chamber are provided.” It is unclear what other structures are provided beside the supply oil passage in the above recitation. To that effect, claims 4 is also rejected for being dependent on a rejected base claim. 
Claim 2 in line 13 recites the limitation “these pressure detecting means.” It is unclear which other pressure detecting means applicant is referring to since there is only one pressure detecting means previously recited.   
Claim 2 in lines 12-14 recites the limitation “a controller for controlling the boom control valve based on input signals from these pressure detecting means and the operation detecting means are provided.” It is unclear what other structures are provided beside the controller in the above recitation. To that effect, claims 3 is also rejected for being dependent on a rejected base claim.
Claim 2 in lines 15-16 recite the limitation “in an operating position during boom-lowering operation, and on the other hand, the controller determines whether the operation is a machine body lifting operation.” It is unclear what applicant is trying to claim with the above limitation. As such, claims 2 and 4 are deemed indefinite for failing to particularly point out and distinctly claim the subject matter.


Note: Claims 1 and 2 when read as a whole put forth claim limitations that lack clarity as there are no coordinated punctuations or full stops thereby rendering the scope of the claims ambiguous. To that effect, claims 1 and 2 require substantial corrections as they appear to be a literal translation into English from a foreign document with grammatical and idiomatic errors.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten to overcome the above 112(b) issues. Regarding claims 1-4 Joung et al. (US 2016/033551 A1) teaches  a boom control system in a construction machine, the construction machine being configured to include a boom (actuated by cylinder 3) that vertically moves based on extending and contracting operation of a boom cylinder (3), wherein a recovery oil passage (5c) that allows oil discharged from a head end oil chamber to be supplied to a rod end oil chamber of a boom cylinder during a boom lowering operation, a discharge oil passage (see Fig 2) that allows oil discharged from the head end oil chamber of the boom cylinder to flow into an oil tank (6) (see Fig 2), and a supply oil passage that allows discharge oil of a hydraulic pump (2) to be supplied to the rod end oil chamber are provided (see Fig 2). However, the prior art of record remains silent regarding the controller determining whether the operation is a machine body lifting operation for lifting a part of the machine body based on a pressure of the head end oil chamber during boom lowering operation, and if it is determined that the operation is not a machine body lifting operation, the boom control valve is positioned at the first region, and if it is determined that the operation is a machine body lifting operation, the boom control valve is positioned at the second region.
Similarly, Abe et al. (US 2006/0162443 A1), Tabor (US 7,451,685 B2) and Joung et al. (US 10, 428,491 B2) all teach similar devices to applicant’s claimed invention but they all remain silent regarding the above missing limitations.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745